                                                     Case 5:20-cv-02360-BLF Document 38 Filed 06/23/20 Page 1 of 4




                                             1   SONIA MARTIN (State Bar No. 191148)
                                                 ANNE E. WADDELL (State Bar No. 311388)
                                             2   DENTONS US LLP
                                                 One Market Plaza
                                             3   Spear Tower, 24th Floor
                                                 San Francisco, CA 94105
                                             4   Telephone: (415) 267-4000
                                                 Facsimile: (415) 267-4198
                                             5   Email:      sonia.martin@dentons.com
                                                             anne.waddell@dentons.com
                                             6

                                             7   Attorneys for Defendants
                                                 BRUNO ANDRADE, MARS INVESTMENT
                                             8   ACCELERATOR FUND INC. NORTHSPRING
                                                 CAPITAL PARTNERS INC., JOSMEYR ALVES
                                             9   DE OLIVEIRA, and RUBEN MARCOS SEIDL
                                            10
                                                                               UNITED STATES DISTRICT COURT
                                            11
                                                                              NORTHERN DISTRICT OF CALIFORNIA
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12
                                                                                     SAN JOSE DIVISION
                                            13
        SAN FRANCISCO, CA 94105
            DENTONS US LLP




                                            14
             (415) 267-4000




                                                 JUNIPER NETWORKS, INC.,                      Case No.: 5:20-cv-02360-BLF
                                            15
                                                                 Plaintiff,                   DEFENDANTS’ OPPOSITION TO
                                            16                                                PLAINTIFF’S MOTION FOR LEAVE TO
                                                         vs.                                  FILE A SURREPLY TO DEFENDANTS’
                                            17                                                MOTION TO DISMISS
                                                 BRUNO ANDRADE, MARS
                                            18   INVESTMENT ACCELERATOR FUND
                                                 INC.,NORTHSPRING CAPITAL
                                            19   PARTNERS INC., JOSMEYR ALVES                 Trial Date: None Set
                                                 DE OLIVEIRA, and RUBEN MARCOS                Date Action Filed: February 28, 2020
                                            20   SEIDL, inclusive,
                                            21                   Defendants.

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 Case No. 5:20-cv-02360-BLF             -1-               OPP. TO MOTION TO FILE SURREPLY
                                                     Case 5:20-cv-02360-BLF Document 38 Filed 06/23/20 Page 2 of 4




                                             1         “Surreplies are disfavored and the Court routinely rejects them.” Buffin v. City and County of
                                             2   San Francisco, 2016 WL 2606865 (N.D. Cal. May 6, 2016); see also Brown v. Harris, 2014 WL
                                             3   711027, at *1 (E.D. Cal. Feb. 21, 2014); Dzieciolowski v. DMAX LTD, 2016 WL 7650569, at *1
                                             4   (C.D. Cal. March 16, 2016). A surreply is particularly inappropriate when the “reply does not raise
                                             5   new legal arguments, but, rather responds to legal arguments made in [the] opposition.” Heil Co. v.
                                             6   Curotto Can Co., 2004 WL 2600134, at *1 n.1 (N.D. Cal. Nov. 16, 2004); see also Anderson v.
                                             7   Schwan Food Co., 2013 WL 3989562, at *6 (N.D. Cal. Aug. 2, 2013); Innovative Sports Mgmt.,
                                             8   Inc. v. Robles, 2014 WL 129308, at *1, n.1 (N.D. Cal. Jan. 14, 2014)).
                                             9         Here, Defendants’ Reply in support of their Motion to Dismiss or Stay merely responded to
                                            10   arguments raised in Plaintiff’s Opposition. Plaintiff bore the burden of attempting to satisfy the first
                                            11   two prongs for personal jurisdiction under Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12   797, 802 (9th Cir. 2004). In its Opposition, Plaintiff attempted to satisfy that burden by asserting
                                            13   that Bruno Andrade’s alleged contacts with Plaintiff may be attributable to the Foreign Defendants
        SAN FRANCISCO, CA 94105
            DENTONS US LLP




                                            14   under an agency theory of personal jurisdiction. As in Williams v. Yamaha Motor Co., 851 F.3d
             (415) 267-4000




                                            15   1015 (9th Cir. 2017), however, Plaintiff failed to allege any facts suggesting the existence of
                                            16   agency, including the essential element of control. Williams, 851 F.3d at 1025 n.5 (“Appellants do
                                            17   allege that ‘Defendants . . . were the agents or employees of each other and were acting at all times
                                            18   within the course and scope of such agency and employment . . . and are legally responsible because
                                            19   of their relationship with their co-Defendants.’ This is, however, a conclusory legal statement
                                            20   unsupported by any factual assertion regarding YMC’s control over YMUS . . . and we accordingly
                                            21   do not credit it.”); Johnson v. Mitchell, 2012 WL 691765, *13 (E.D. Cal. Mar. 2, 2012) (accord).
                                            22         Although Williams arose in the context of a corporate parent and subsidiary, its holding
                                            23   applies with equal force to the jurisdictional analysis for individuals. Williams, 851 F.3d at 1024
                                            24   (“Fundamental tenets of agency theory require that an agent ‘act on the principal’s behalf and
                                            25   subject to the principal’s control.’” (quoting Restatement (Third) Of Agency § 1.01 (2006)).
                                            26   Indeed, Williams based its holding on case law requiring control in agency relationships involving
                                            27   individuals. Id. (citing Batzel v. Smith, 333 F.3d 1018, 1035 (9th Cir. 2003).
                                            28
                                                 Case No. 5:20-cv-02360-BLF                 -2-                   OPP. TO MOTION TO FILE SURREPLY
                                                     Case 5:20-cv-02360-BLF Document 38 Filed 06/23/20 Page 3 of 4




                                             1         In its Opposition, Plaintiff failed to present evidence that the Foreign Defendants controlled
                                             2   Mr. Andrade, and instead cited documents that confirmed he was acting as nothing more than CEO
                                             3   of HTBase in his interactions with Juniper. Mr. Andrade’s Reply Declaration responded directly to
                                             4   those vague assertions of control raised in Plaintiff’s Opposition, as permitted by Civil Local Rules
                                             5   7-3(c)-(d) and 7-5. The Declaration was necessarily general in nature because Plaintiff had failed to
                                             6   produce any evidence of control, so there was nothing specific for Mr. Andrade to address.
                                             7         Likewise, the Reply Declaration of David Elliott responded directly to Plaintiff’s Bernstein
                                             8   Declaration and assertion that there was no material difference in Ontario law, which is inaccurate.
                                             9   Indeed, the Blue Note Mining Inc. v CanZinco Ltd., 2008 CarswellOnt 5154 case, and its holding
                                            10   that an attornment clause like the one in the parties’ Share Purchase Agreement was analogous to an
                                            11   exclusive clause once an Ontario action is commenced, directly responded to Plaintiff’s assertion
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12   that this case should not be stayed because Plaintiff filed its own motion to stay the Ontario Action.
                                            13   (Elliott Decl. ¶ 8, Ex. 4.)
        SAN FRANCISCO, CA 94105
            DENTONS US LLP




                                            14         In sum, the assertions contained in Plaintiff’s proposed sur-reply are properly reserved for oral
             (415) 267-4000




                                            15   argument on Defendants’ Motion to Dismiss or Stay. However, if the Court is inclined to sustain
                                            16   Plaintiff’s timeliness objection to the Declarations filed with Defendants’ Reply, then Defendants
                                            17   do not oppose the Court’s consideration of Juniper’s proposed sur-reply provided Defendants have
                                            18   an opportunity to respond to the sur-reply at the hearing on their motion.
                                            19                                                    Respectfully submitted,
                                            20   Dated: June 23, 2020                             DENTONS US LLP
                                            21

                                            22                                                    By: _________/s/ SONIA MARTIN___________
                                                                                                               SONIA MARTIN
                                            23

                                            24                                                    ATTORNEYS FOR DEFENDANTS BRUNO
                                                                                                  ANDRADE, MARS INVESTMENT
                                            25                                                    ACCELERATOR FUND INC. NORTHSPRING
                                                                                                  CAPITAL PARTNERS INC., JOSMEYR ALVES
                                            26                                                    DE OLIVEIRA, AND RUBEN MARCOS SEIDL

                                            27

                                            28
                                                 Case No. 5:20-cv-02360-BLF                 -3-                   OPP. TO MOTION TO FILE SURREPLY
                                                      Case 5:20-cv-02360-BLF Document 38 Filed 06/23/20 Page 4 of 4




                                             1                                              PROOF OF SERVICE
                                             2          I am employed in the City and County of San Francisco, California in the office of a member
                                             3   of the bar of this court whose direction the following service was made. I am over the age of
                                             4   eighteen years and not a party to the within action. My business address is Dentons US LLP, 1999
                                             5   Harrison Street, Suite 1300, Oakland, California 94612.
                                             6          I declare under penalty of perjury under the laws of the United States that on June 23, 2020 at
                                             7   Bay Point, California, I caused to be served the following documents, electronically using the
                                             8   CM/ECF system to the email addresses on file with the Court, described as:
                                             9
                                                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE A
                                            10          SURREPLY TO DEFENDANTS’ MOTION TO DISMISS
                                            11          I declare under penalty of perjury under the laws of the United States of America that the
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            12   foregoing is true and correct. Executed on June 23, 2020 at Bay Point, California.
                                            13
        SAN FRANCISCO, CA 94105
            DENTONS US LLP




                                            14
             (415) 267-4000




                                                                                                     Adrienne Hankins
                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                  Case No. 5:20-cv-02360-BLF                -4-                   OPP. TO MOTION TO FILE SURREPLY
